EXHIBIT RESTORATION PLAN OF ROWAN COMPANIES, INC. (As Restated Effective July1, 2009) Section 1.Purpose and Operation The purpose of the Restoration Plan of Rowan Companies, Inc. (“Plan”) is to provide a select group of management or highly compensated employees who are participants in The Rowan Pension Plan (“Pension Plan”) and/or the Rowan Companies, Inc. Savings and Investment Plan (“401(k) Plan”) certain benefits specified herein.The provisions of the Pension Plan and 401(k) Plan, as constituted from time to time, are incorporated by reference into the Plan.The Plan is intended to constitute a combination of an unfunded “excess benefit plan” within the meaning of Section 4(b)(5) of the Employee
